                            IN THE UNITED STATES DISTRICT COURT FOR
                                THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION


 MOUNTAIN VALLEY PIPELINE, LLC,                          )
                                                         )
                       Plaintiff,                        )
                                                         )
 v.                                                      )      Case No. 7:19cv151
                                                         )
 1.81 ACRES OF LAND OWNED BY                             )
 ROBERT M. JONES, et al.,                                )
                                                         )
                       Defendants.                       )


      PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION
           TO EXCLUDE EXPERT TESTIMONY OF JARED SCHWEITZER

                       Plaintiff Mountain Valley Pipeline, LLC (“MVP”), by counsel, submits this

 memorandum in opposition to the motion to exclude the expert testimony of Jared L.

 Schweitzer filed by defendants Robert M. Jones, et al. (“Landowners”), Dkt. No. 17.

                       I.     INTRODUCTION

                       MVP has disclosed real estate appraiser Jared L. Schweitzer as an expert in

 this case. His report is attached hereto as Exhibit 1. In their motion, Landowners assert

 that Mr. Schweitzer has appraised “easement rights acquired in other pipelines” and not

 the rights taken by MVP. Dkt. No. 17 at 2. This is incorrect. Mr. Schweitzer’s report

 describes the easements taken by MVP and determines the market value of the easements

 and the damage to the remainder. The report contains maps showing the locations and

 sizes of the easements, photographs of the easement areas and aerial photographs




 Abingdon: 1088222-1
Case 7:19-cv-00151-EKD-RSB Document 21 Filed 07/03/19 Page 1 of 8 Pageid#: 820
                                                                                                2

 showing the location of the improvements. Mr. Schweitzer did not appraise easements

 acquired for other pipelines.

                       Landowners criticize Mr. Schweitzer because at one point in his deposition

 he said he did not rely upon the complaint in determining what rights were being

 condemned. Dkt. Nos. 17 at 2, and 17-2 at 8 of 63. Later in his testimony, however, Mr.

 Schweitzer explained that he reviewed the maps showing the easements, and these maps

 are exhibits to the complaint. Dkt. No. 17-2 at 27 of 63. As the Court is aware, the

 exhibit maps show the location of the easements and the acres for all temporary and

 permanent easements. In addition, Mr. Schweitzer reviewed the Pipeline Design

 Engineering documents for the two Jones tracts. Dkt. No. 17-2 at 13 of 63. These

 documents form the basis for the amended complaint and specifically define the uses that

 are permitted and prohibited. Dkt. No. 1256 in Case No. 7:17-cv-492-EKD. Mr.

 Schweitzer also personally inspected the tracts and saw the easements in place. Dkt. No.

 17-2 at 3, 6-7, 11, and 28 of 63. Given these facts, which are not mentioned by

 Landowners in their motion, it is not accurate—or fair—to say that Mr. Schweitzer did

 not consider the rights being condemned.

                       Landowners also contend that Mr. Schweitzer should not have relied upon a

 paired sale analysis prepared by another appraisal firm. Dkt. No. 17 at 2-4. This is also

 incorrect. Mr. Schweitzer is entitled to rely upon the study because it is “the kind facts or

 data” that experts in the appraisal field reasonably rely upon. Fed. R. Evid. 703. The




 Abingdon: 1088222-1
Case 7:19-cv-00151-EKD-RSB Document 21 Filed 07/03/19 Page 2 of 8 Pageid#: 821
                                                                                                3

 paired sale study is exactly the type of material that experts can—and do—use to support

 their opinions.

                       II.   MR. SCHWEITZER’S REPORT AND DEPOSITION
                             TESTIMONY

                       Mr. Schweitzer’s report describes the easements taken by MVP and gives

 the acreage of the easements. Exhibit 1 at 6, 54-55, 58-59. The report includes exhibit

 maps from the complaint showing the location and size of the easements and photographs

 of the easement area taken by Mr. Schweitzer. Id. at 50-53; Dkt. No. 17-2 at 27-28 of 63.

 In forming his opinions, Mr. Schweitzer also considered the specifications for crossing

 the pipeline and the location of the improvements in relation to the easements. Dkt. No.

 17-2 at 13, 28 of 63; Dkt. No. 1256 in Case No. 7:17-cv-492-EKD (amended complaint

 with specifications for pipeline crossings for Landowners).

                       Mr. Schweitzer determined that the market value of the permanent

 easement is 90% of the pre-take value of the land subject to the easement. Exhibit 1 at 2,

 54-55; Dkt. No. 17-2 at 8 of 63. Mr. Schweitzer relies upon studies cited in his report

 and his own experience as an appraiser. Id.

                       Mr. Schweitzer determined the market value of the temporary easement

 based on the rental value of the land subject to the easement for the expected duration of

 the easement. Exhibit 1 at 58-59.

                       Mr. Schweitzer determined that the remaining property is damaged by 15%

 of its pre-take value. Exhibit 1 at 56; Dkt. No. 17-2 at 15 of 63. As stated in his report,



 Abingdon: 1088222-1
Case 7:19-cv-00151-EKD-RSB Document 21 Filed 07/03/19 Page 3 of 8 Pageid#: 822
                                                                                                  4

 Mr. Schweitzer considered a paired-sales study by Myers & Woods Appraisal Group,

 Inc. (“Myers & Woods”) in December 2016. 1 Exhibit 1 at 56; Declaration of Wesley D.

 Woods, attached hereto as Exhibit 2. A paired-sales analysis is a method that appraisers

 use to measure severance damages. The goal of a paired-sales analysis is to isolate the

 effect that a certain feature, such as a natural gas pipeline, has on a property’s market

 value. As Mr. Schweitzer explained in his report, the Myers & Woods study includes

 thirteen paired-sales involving natural gas pipeline easements in Virginia. The sales

 show a 0% to 17% diminution in value. Exhibit 1 at 56; Exhibit 2.

                       III.   ARGUMENT

                              A.   Mr. Schweitzer Appraised the Easements Taken
                                   By MVP

                       Landowners incorrectly assert that Mr. Schweitzer did not appraise the

 easements taken by MVP. Dkt. No. 17 at 2. In fact, Mr. Schweitzer’s report describes

 the easements and includes maps showing the locations and sizes of the easements and

 photographs of the easement areas. Exhibit 1 at 50-54; Dkt. No. 17-2 at 27-28 of 63. In

 forming his opinions, Mr. Schweitzer reviewed the specifications for crossing the

 pipeline and noted the location of the improvements in relation to the easements. Dkt.

 No. 17-2 at 13-14, and 28 of 63.

                       The fact that Mr. Schweitzer also considered market studies involving other

 pipelines does not mean that he failed to appraise the easements in this case. Rather,

                       1. MVP produced the study on March 27, 2019, with its original responses
 to Landowners’ requests for production.

 Abingdon: 1088222-1
Case 7:19-cv-00151-EKD-RSB Document 21 Filed 07/03/19 Page 4 of 8 Pageid#: 823
                                                                                                 5

 based on the studies and his own experience, Mr. Schweitzer determined that the land

 within a permanent easement is damaged by 90%. Exhibit 1 at 54-55; Dkt. No. 17-2 at 8

 of 63. By comparison, Landowners’ appraiser, L. Steven Noble, finds 95% damage.

                       Contrary to Landowners’ assertion, Mr. Schweitzer determined the market

 value of the temporary easement based entirely on rental value for this property, without

 any reference to other pipeline projects. Exhibit 1 at 58-59.

                              B.     Mr. Schweitzer Properly Considered the Myers & Woods
                                     Study in Forming His Opinions

                       Landowners contend that Mr. Schweitzer cannot testify about damage to

 the remainder because he used the Myers & Woods study in forming his opinion. Dkt.

 No. 17 at 2-4. Landowners ignore the controlling language in Rule 703, which provides:

                       An expert may base an opinion on facts or data in the case
                       that the expert has been made aware of or personally
                       observed. If experts in the particular field would reasonably
                       rely on those kinds of facts or data in forming an opinion on
                       the subject, they need not be admissible for the opinion to be
                       admitted.

 Fed. R. Evid. 703; see also United States v. Blackledge, 714 F. App’x 247, 250 (4th Cir.

 2018) (allowing expert to rely upon study by another expert); RG Steel Sparrows Point,

 LLC v. Kinder Morgan Bulk Terminals, Inc., 609 F. App’x 731, 739 (4th Cir. 2015)

 (holding trial court did not abuse its discretion in admitting expert testimony because

 Rule 703 allowed expert to rely upon information provided by others in forming his

 opinion of damages); Whitaker v. Hyundai Motor Co., No. 7:17-cv-00055, 2019 WL

 545001, at *1 (W.D. Va. Jan. 31, 2019) (allowing expert to rely upon work of non-


 Abingdon: 1088222-1
Case 7:19-cv-00151-EKD-RSB Document 21 Filed 07/03/19 Page 5 of 8 Pageid#: 824
                                                                                               6

 testifying expert); Wilhelm v. Ameristep Corp., No. 7:15-cv-00362, 2018 WL 6272911, at

 *6 (W.D. Va. Nov. 30, 2018) (refusing to exclude expert testimony simply because it is

 based on or incorporates portions of report of another expert).

                       The paired-sales study by Myers & Woods is the kind of facts and data

 reasonably relied upon by experts in the appraisal field in forming opinions on value.

 Declaration of Jared L. Schweitzer, MAI, ¶ 2, attached as Exhibit 3; see Atlantic Coast

 Pipeline, LLC v. 0.07 Acre, No. 3:18-cv-00006, 2019 WL 2527571, at *14 (W.D. Va.

 June 19, 2019) (noting paired-sales analysis “is one of the most commonly used and

 reliable methods of estimating damages”).

                       In forming his opinions, Mr. Schweitzer spoke with Wesley Woods, a

 principal of Myers & Woods, about the study. Exhibit 3, ¶ 3; Dkt. No. 17-2 at 20 of 63.

 Mr. Woods is a Virginia-certified general real estate appraiser and a MAI designated

 member of the Appraisal Institute. Exhibit 3, ¶ 3. Mr. Schweitzer is familiar with the

 appraisal work of Mr. Woods and knows him to be a competent appraiser. Id. Mr.

 Schweitzer reviewed the paired-sales study and concluded that it is reliable. Id. Contrary

 to Landowners’ assertion, Mr. Schweitzer was not required to personally verify the data

 in the Myers & Woods study. Sabal Trail Transmission, LLC v. 0.589 Acre, No. 3:16-cv-

 277, 2018 WL 3655556, at *5-6 (M.D. Fla. Aug. 2, 2018) (rejecting argument that

 expert’s opinion should be excluded because he did not independently verify paired-

 sales); see Uniform Standards of Professional Appraisal Practice, Comment to Standards

 Rule 2-3 at 25 (2018-2019) (explaining appraiser may rely on the work of other


 Abingdon: 1088222-1
Case 7:19-cv-00151-EKD-RSB Document 21 Filed 07/03/19 Page 6 of 8 Pageid#: 825
                                                                                                 7

 appraisers as long as the appraiser has a reasonable basis for believing the individual

 performing the work is competent and has no reason to doubt the work is credible). In

 their motion, Landowners have not identified a single error or deficiency in the Myers &

 Woods study.

                       Rule 703 further provides that—even if otherwise inadmissible—facts and

 data considered by an expert may be disclosed to a jury if their probative value in helping

 the jury evaluate the expert’s opinion substantially outweighs their prejudicial effect.

 Fed. R. Evid. 703. Mr. Schweitzer should be permitted to describe and explain the study

 to assist the jury in evaluating his opinion. Blackledge, 714 F. App’x at 250 (concluding

 that, under Rule 703, the trial court could consider a study that was referenced in the

 testifying expert’s report and in his testimony); Wilhelm, 2018 WL 6272911, at *6

 (allowing testifying expert to rely upon and discuss data and supported opinions from

 another expert’s report). The Myers & Woods study has substantial probative value and

 will have no prejudicial effect.

                       IV.   CONCLUSION

                       For the foregoing reasons, Landowners’ motion should be denied, and Mr.

 Schweitzer should be permitted to testify in accordance with his report and deposition.

                                                 Respectfully submitted,

                                                 MOUNTAIN VALLEY PIPELINE, LLC

                                                 By Counsel




 Abingdon: 1088222-1
Case 7:19-cv-00151-EKD-RSB Document 21 Filed 07/03/19 Page 7 of 8 Pageid#: 826
                                                                                                      8

 Wade W. Massie
  VSB No. 16616
 Seth M. Land
  VSB No. 75101
 PENN, STUART & ESKRIDGE
 P. O. Box 2288
 Abingdon, VA 24212
 Telephone: 276-628-5151
 Facsimile: 276-628-5621
 wmassie@pennstuart.com
 sland@pennstuart.com

 By /s/ Seth M. Land
        Seth M. Land

                                      CERTIFICATE OF SERVICE

                       I hereby certify that, on this 3rd day of July, 2019, the foregoing document

 was electronically filed with the Clerk of the Court using the CM/ECF system, which will

 send notification of such filing to counsel of record.


                                                            /s/ Seth M. Land
                                                               Seth M. Land




 Abingdon: 1088222-1
Case 7:19-cv-00151-EKD-RSB Document 21 Filed 07/03/19 Page 8 of 8 Pageid#: 827
